Title: James Madison to Bernard Peyton, 20 March 1828
From: Madison, James
To: Peyton, Bernard


	    
	      Dear Sir
	      
		
		 Mar. 20—1828
	      
	    
	    
Mr. Cabell has obligingly procured for me a sight of the 1st. vol. of the Journals of the H. of Delegates just published.  But, it does not reach to the Sessions of 1784-5. 1785-6. & 1786-7. for wch. I had occasion  If these have been struck off, tho’ not finally put together for publication, and be attainable in that form only, I would ask the favor of you to purchase me a copy if to be had in that way, or on loan, to be returned in a reasonable time.  Be so good as to let me know the result of your application and if it be successful I will point out a mode of transmission.
You will see by the inclosed note that I avail myself of your continued aid at the Bank  With esteem & friendly [resps.]

	    
	      J.
	    
	  